Citation Nr: 0705848	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-24 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for porphyria cutanea 
tarda, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy with secondary anxiety and hypertension, claimed 
as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1968 to May 
1972.  He served in Vietnam from September 1969 to September 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision that, in part, 
denied service connection for a psychiatric disability to 
include PTSD, for porphyria cutanea tarda, and for peripheral 
neuropathy with secondary anxiety and hypertension.  The 
veteran timely appealed.

The veteran cancelled a hearing before a Veterans Law Judge 
at the RO that was scheduled for June 29, 2005.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative when further action is required.


REMAND

Psychiatric Disability to include PTSD

The veteran reported regular treatment for PTSD at the VA 
outpatient clinic in Oakland Park, Florida, beginning in 1989 
or in 1995.  The claims folder does not contain treatment 
records from that facility prior to 1998.

VA is required to request these records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

The evidence reflects that the veteran has been clinically 
assessed with PTSD (outpatient treatment record November 12, 
2002), as well as with bipolar disorder.  However, further 
action by the RO or AMC is needed to ascertain whether there 
is credible supporting evidence that a claimed in-service 
stressor(s) occurred, and, if so, whether there is a link 
between any corroborated stressor(s) and the veteran's 
current symptoms.  

Not all of the veteran's service personnel records have been 
obtained.  These records could be helpful in corroborating 
the veteran's claimed stressors.  The veteran's DD Form 214 
indicates that his last duty assignment in Vietnam was as an 
Air Traffic Control and Ground Control Approach Specialist.  
This evidence does not show whether the veteran personally 
participated in combat, and additional evidence should be 
obtained from the U.S. Army Joint Services Records Research 
Center (JSRRC) in order to determine whether the veteran is a 
combat veteran and to corroborate his claimed stressors while 
in Vietnam.  M21-1, Part III, par. 5.14b. 

Regarding his stressors, the Board notes that, to date, the 
veteran's descriptions of having experienced stressors in 
Vietnam have been vague and extremely general.  The veteran's 
descriptions did not include any specific names, locations, 
or dates regarding these claimed events.  Prior to attempting 
stressor verification, the RO or AMC should, once again, 
request from the veteran a statement containing as much 
detail as possible regarding the stressors to which he 
asserts he was exposed during service.  He should be asked to 
provide specific details of the claimed stressful events 
during service, such as dates, locations, detailed 
descriptions of the events, his service units at the time of 
the stressors, and the duty assignments, full names and any 
other identifying information concerning other individuals 
involved in the stressor events.  He should be notified that 
this information is critical to the attempted verification of 
his claimed stressors.  The Board emphasizes, for the 
veteran's benefit that, while he has reported experiencing 
stressor events, he has been very vague in the details of 
these reported incidents, either failing to identify 
individuals involved, or failing to give significant 
information regarding the dates, locations, and units 
involved in the claimed events.  This is particularly why the 
veteran should be informed of the need for additional 
information.

However, regardless of the veteran's response, the RO or AMC 
should then specifically summarize any information obtained 
from the veteran pursuant to this remand and also all 
information previously obtained regarding his claimed 
stressors (particularly, the correspondence received in July 
2002 from the veteran, indicating that the veteran witnessed 
the "bag room" where body bags were kept prior to delivery 
to the morgue; and a November 2002 outpatient treatment note, 
indicating that the veteran during one mission was assigned 
to search for "hot targets and send the Mohawks to fire on 
them, basically killing everything in sight"); this 
information, as well as copies of the veteran's DD Form 214 
and DA Form 20, should be forwarded to the JSRRC for 
verification of his claimed stressors.  Specifically 
requested should be unit histories regarding the veteran's 
assigned units.  38 C.F.R. § 3.1000(d)(4)(i) (2006).  

If the occurrence of a claimed stressor is credibly 
supported, then the RO or AMC should arrange for the veteran 
to undergo VA examination for the purposes of determining 
whether any credibly supported in-service stressor has 
resulted in PTSD; or whether the veteran has a current 
psychiatric disability that either had its onset during 
service or is related to his active service.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2006).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Porphyria Cutanea Tarda, and Peripheral Neuropathy with
Secondary Anxiety and Hypertension  

The evidence includes diagnoses and treatment of peripheral 
neuropathy in May 2000, and of porphyria cutanea tarda post-
service.

Service connection for disability claimed as due to exposure 
to Agent Orange may be established by showing that the 
claimant has a disease, listed in 3.309(e), that is 
manifested within the applicable time period, or by showing 
that the claimed disability is, in fact, causally linked to 
such exposure.  See 38 U.S.C.A. §§ 1113(b) and 1116, and 38 
C.F.R. §§ 3.303, 3.307, and 3.309.  See also Brock v. Brown, 
10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994.

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 
38 C.F.R. § 3.307(a)(6)(iii)).

Moreover, peripheral neuropathy and porphyria cutanea tarda 
are listed among the diseases or disabilities subject to 
presumptive service connection on the basis of herbicide 
exposure in Vietnam.  38 C.F.R. § 3.309(e). 

The evidence needed to substantiate each of the claims for 
service connection is competent evidence that establishes any 
finding or diagnosis of porphyria cutanea tarda and/or 
peripheral neuropathy within the one-year period following 
the veteran's last herbicide exposure in service, or 
competent evidence that each of the current disabilities is 
the result of the exposure or other disease or injury in 
service.  The August 1978 report of P. Benke, M.D., qualifies 
as a nexus statement to the extent that examination and 
opinion should be obtained.  Under these circumstances, the 
RO or AMC should afford the veteran an examination to 
determine whether he currently has porphyria cutanea tarda 
and/or peripheral neuropathy with secondary anxiety and 
hypertension that is related to his active service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should contact the 
veteran to obtain names and addresses of 
all medical care providers who treated 
the veteran for any psychiatric 
disability, to include PTSD; for 
porphyria cutanea tarda; and for 
peripheral neuropathy with secondary 
anxiety and hypertension, since November 
2002.  After securing the necessary 
releases, the RO or AMC should obtain 
these records.

2.  The veteran should also once again be 
asked to specify, in as detailed a 
fashion as possible, the circumstances 
surrounding the claimed stressor 
incident(s) which reportedly occurred in 
Vietnam.  He should specify, to the 
extent possible, the location and date of 
each event identified, the unit to which 
he was assigned at the time, and the full 
names of other individuals participating, 
if known, in addition to any other 
identifying information which may be 
relevant.  The veteran should be informed 
that the information is necessary to 
obtain supportive evidence and that 
failure to respond may result in an 
adverse determination.  The veteran's 
response should be associated with the 
claims folder.

3.  The RO or AMC should request from the 
Oakland Park VA outpatient clinic in 
Florida, all records of evaluation and/or 
treatment of the veteran's PTSD or of any 
psychiatric disability from 1989 through 
1997.  All records and/or responses 
should be associated with the claims 
file. 

4.  The RO or AMC should request the 
veteran's service personnel records for 
his period of active duty in Vietnam from 
September 1969 to September 1970, to 
include a record of assignments in 
Vietnam, from the National Personnel 
Records Center (NPRC), and associate them 
with the claims file.  The RO or AMC 
should send a copy of the veteran's 
separation document with the request.

5.  The RO or AMC should seek 
verification of the veteran's claimed 
stressors from JSRRC, specifically 
involving witnessing the "bag room" and 
searching for "hot targets," as 
reported by the veteran.  The RO or AMC 
should request copies of the veteran's 
unit histories while assigned in Vietnam.  
A copy of the veteran's DD Form 214 and 
DA Form 20 or equivalent service 
documents should be sent to JSRRC. 

6.  If evidence corroborating a claimed 
in-service stressor is received, the RO 
or AMC should schedule the veteran for an 
examination by a VA psychiatrist to 
determine whether the diagnostic criteria 
for PTSD are met, in accordance with 
38 C.F.R. § 4.125. 

If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should also opine as to 
the link between current symptomatology 
and the veteran's verified stressor(s). 

The examiner should also identify any 
other current psychiatric disability, and 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or more) that any 
current psychiatric disability had its 
onset in service or is otherwise the 
result of disease or injury during 
service, to specifically include the in-
service stressors reported by the 
veteran. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

7.  The veteran should be afforded a VA 
examination to identify all current 
disability underlying the veteran's 
current complaints of porphyria cutanea 
tarda and of peripheral neuropathy; and 
to determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability is the 
result of disease or injury incurred or 
aggravated during service, to 
specifically include the in-service 
exposure to herbicide or other disease or 
injury suffered by the veteran.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner, and the 
examination report or an addendum, should 
reflect consideration of the file.

8.   If the veteran fails to report to 
any scheduled examination(s), the RO or 
AMC should obtain and associate with the 
claims file a copy of any notice of the 
examination sent to the veteran by the 
pertinent VA medical facility.  The 
veteran is advised that failure without 
good cause to report for a scheduled 
examination could result in the denial of 
his claims.

9.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal for 
service connection for porphyria cutanea 
tarda, for peripheral neuropathy with 
secondary anxiety and hypertension, and 
for a psychiatric disability to include 
PTSD.  If the benefits sought remain 
denied, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before returning the case to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


